Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 1-14 are pending in the current application.

Claim Objections
Claim 1 is objected to because of the following informalities:  the term ‘a’, when defined in the final paragraph of claim 1 after equation 3, should be in quotations to distinguish it as the equation variable as opposed to an indefinite article.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires, at equation 2, a calculation of T1/T0, with a given value of T0 and T1 as the thickness the absorbing layer ‘including the any one point of the light absorbing layer on which the component analysis is performed.”  This definition and calculation requirement is found indefinite because 
 No unit value requirement is given for the thickness value to be used within the calculation and;
It is unclear what the different between the thickness of the absorber layer and a thickness ‘including’ the analysis point - whether this value is somehow different than the regular thickness measurement.
Claim 1 also requires Tx to be defined by an equation, and further indicates when T1 is a certain value (m*T0), Tx is 1.  It is unclear as to whether this is an indication of the result of the equation or whether the equation, previously defined for Tx, should be disregarded in this scenario.
Claim 1, and claims 2-14 for their dependence on claim 1, are therefore indefinite.

Relevant Prior Art
Yoshinari (US 20170349998) discloses knowledge in the art of an optical CuON layer with a requisite thickness and control of the Cu/O/N ratio (paragraph 42-43; table 2).  However, the specific relations required by instant claim 1 are not met by the disclosed layer of Yoshinari.


Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794